Title: To Thomas Jefferson from William H. Cabell, 15 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond. Sept: 15. 1807.
                        
                        I have the honor to enclose you Major Newton’s letters from the 4th to the 11th instant inclusive. In all
                            cases of sealed letters coming from the Squadron, addressed to persons residing in Norfolk, I have informed him that he
                            would be authorized to open them, with the consent of the persons to whom they are addressed, and after having examined
                            them, to deliver or withhold them according to the judgment he would have pronounced on them, had they been received
                            unsealed.—Courts martial have been ordered as requested in his letters of the 4th & 5th—In consequence of the unhealth
                            State of Capt: Reades company, and of the difficulty of supplying them with the necessary fresh provisions from Norfolk, I
                            have given Major Newton authority to have all their supplies procured in the neighbourhood where they are stationed,
                            charging him not to exceed, if possible to avoid it, the expense of the former establishment— 
                  I am with the highest
                            respect Sir yr. Ob. St
                        
                            Wm. H: Cabell
                            
                        
                    